Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. [JP 06350068 A] (hereinafter Muramatsu).

Regarding claim 1, the invention of Muramatsu teaches, 
a solid state active pixel image sensor (Figs. 1-2) for direct back-illuminated exposure to an electron beam (Para. 3-5), comprising: 
an epitaxial layer (wherein substrate 25 comprises an epitaxial layer, Figs. 1-2, Para. 33); 
a back end of line layer (comprising charge transfer element 26, film SiN film 28, and metal connections 27/35/37, Fig. 1d, Para. 34-36) formed on the epitaxial layer (on top of 25, Figs. 1-2); and 
a thermal conduction layer (sub body 36, Figs. 1c-1d, and 2, Para. 35) adhered to or formed on the back end of line layer (under 26/28 and associated formerly listed connections, Figs. 1c-1d; also wherein a thermally conductive filler may be applied between said layers, Para. 122).

Regarding claim 2, the invention of Muramatsu teaches, 
the solid state active pixel image sensor of claim 1, wherein said epitaxial layer is formed on a substrate (25, Figs. 1-2, Para. 33) comprising silicon (Para. 6 and 33), and wherein said substrate (25) comprising silicon is thinned or removed after formation of said epitaxial layer (Para. 40-42).

Regarding claim 3, the invention of Muramatsu teaches, 
the solid state active pixel image sensor of claim 2, wherein said thinning or removal (of substrate 25, Figs. 1-2, Para. 33) is performed by polishing, chemo-mechanical polishing, ion milling or laser ablation (Para. 4).

Regarding claim 6, the invention of Muramatsu teaches, 
the solid state active pixel image sensor of claim 1, wherein said thermal conduction layer (36, Figs. 1c-1d, and 2, Para. 35) comprises a metal, a metal compound, silicon, boron nitride, diamond or graphite (wherein sub body 36 comprises a ceramic material and silicon would have been known at the time as a common ceramic, Para. 35; see also wherein said material may be formed of silicon and with a preferred thermal conductivity, Para. 120).

Regarding claim 7, the invention of Muramatsu teaches, 
solid state active pixel image sensor of claim 1, wherein said thermal conduction layer (36, Figs. 1c-1d, and 2, Para. 35) is applied to said back end of line layer (26/28, and connections 27/35/37, Fig. 1d, Para. 34-36) by sputtering, contact bonding, electrostatic bonding, as a powder in a solvent-thinned binder by slurry or settling or spin coating (contact bonding via flip-chip process, Figs. 1b-1d, Para. 36; see also wherein conductive filler may be applied, Para. 122).

Regarding claim 9, the invention of Muramatsu teaches, 
a process for manufacture of a solid state active pixel image sensor (Figs. 1-2) comprising a thermal conduction layer (sub body 36, Figs. 1c-1d, and 2, Para. 35) comprising: 
forming an epitaxial image sensing layer on a silicon substrate (wherein substrate 25 comprises an epitaxial layer, Fig. 1a, Para. 33); 
forming a back end of line layer (comprising charge transfer element 26, film SiN film 28, Para. 34) comprising interconnects (metal connections 27/35/37, Fig. 1d, Para. 34-36) on top of said epitaxial image sensing layer (25, Fig. 1b, Para. 34); and 
applying a thermal conduction layer (36, Figs. 1c, and 2, Para. 35) to said back end of line layer (on 26/28 and associated connections, Fig. 1d, Para. 36).

Regarding claim 10, the invention of Muramatsu teaches, 
the process of claim 9, wherein said thermal conduction layer (36, Figs. 1c-1d, and 2, Para. 35) comprises a metal, a metal compound, silicon, boron nitride, diamond or graphite (wherein sub body 36 comprises a ceramic material and silicon would have been known at the time as a common ceramic, Para. 35; see also wherein said material may be formed of silicon and with a preferred thermal conductivity, Para. 120).

Regarding claim 15, the invention of Muramatsu teaches, 
the process of claim 9, further comprising removing some or all of said substrate (25, Figs. 1-2, Para. 33, and 40-42) and wherein said thermal conduction layer (36, Figs. 1c-1d, and 2, Para. 35) comprises a metal, a metal compound, silicon, boron nitride, diamond or graphite (wherein sub body 36 comprises a ceramic material and silicon would have been known at the time as a common ceramic, Para. 35; see also wherein said material may be formed of silicon and with a preferred thermal conductivity, Para. 120).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu and further in view of Miyata [WO 2021/014849 A1 (hereinafter Miyata).

Regarding claim 4, the invention of Muramatsu teaches,
the solid state active pixel image sensor of claim 2, wherein said substrate (25, Figs. 1-2, Para. 33) is thinned (Para. 40).
The invention of Muramatsu does not specifically teach,
wherein said substrate has a thickness of between 0 and 5 microns after said thinning or removal.
However, the invention of Muramatsu does mention, 
thinning the substrate from the back-side to a uniform thickness to achieve an equal distance for signal charge corresponding to incident light to reach the detector (Para. 126).
Referring to the invention of Miyata, Miyata teaches,
wherein said substrate (100, Fig. 4, Para. 55) has a thickness of between 0 and 5 microns (5 µm or less, Para. 55).
In view of such teachings of Muramatsu and Miyata, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use a substrate of the claimed thickness for the optimal performance of the image sensor device (i.e. prevention of backscattering; reduction of signal-to-noise ratio).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists as said range is taught within the prior art of record and would have been obvious to try through routine experimentation to optimize the performance of the device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05).

Regarding claim 5, the invention of Muramatsu teaches,
the solid state active pixel image sensor of claim 3, wherein said substrate (25, Figs. 1-2, Para. 33) is thinned (Para. 40).
The invention of Muramatsu does not specifically teach,
wherein said substrate has a thickness of between 0 and 5 microns after said thinning or removal.
However, the invention of Muramatsu does mention, 
thinning the substrate from the back-side to a uniform thickness to achieve an equal distance for signal charge corresponding to incident light to reach the detector (Para. 126).
Referring to the invention of Miyata, Miyata teaches,
wherein said substrate (100, Fig. 4, Para. 55) has a thickness of between 0 and 5 microns (5 µm or less, Para. 55).
In view of such teachings of Muramatsu and Miyata, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use a substrate of the claimed thickness for the optimal performance of the image sensor device (i.e. prevention of backscattering; reduction of signal-to-noise ratio).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists as said range is taught within the prior art of record and would have been obvious to try through routine experimentation to optimize the performance of the device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05)

Regarding claim 18, the invention of Muramatsu teaches,
removing some or all of said substrate (25, Figs. 1-2, Para. 33, and 40-42).
The invention of Muramatsu does not specifically teach,
removing some or all of said substrate to a thickness of between 0 and 5 microns.
However, the invention of Muramatsu does mention, 
thinning the substrate from the back-side to a uniform thickness to achieve an equal distance for signal charge corresponding to incident light to reach the detector (Para. 126).
Referring to the invention of Miyata, Miyata teaches,
wherein said substrate (100, Fig. 4, Para. 55) has a thickness of between 0 and 5 microns (5 µm or less, Para. 55).
In view of such teachings of Muramatsu and Miyata, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use a substrate of the claimed thickness for the optimal performance of the image sensor device (i.e. prevention of backscattering; reduction of signal-to-noise ratio).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists as said range is taught within the prior art of record and would have been obvious to try through routine experimentation to optimize the performance of the device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05).

Regarding claim 19, the invention of Muramatsu teaches,
process of claim 18 wherein said removing of some or all of said substrate (25, Figs. 1-2, Para. 33, and 40-42) is performed by polishing, chemo-mechanical polishing, ion milling, or laser ablation (Para. 4).

Claims 8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu and further in view of Or-Bach et al. [US 2018/0277530 A1] (hereinafter Or-Bach).

Regarding claim 8, the invention of Muramatsu does not specifically teach,
wherein said thermal conduction layer is thinned after being applied by polishing, chemo-mechanical polishing, ion milling or laser ablation.
Referring to the invention Or-Bach, Or-Bach teaches, 
wherein said thermal conduction layer (1318, Fig. 3G, Para. 102) is thinned after being applied by polishing, chemo-mechanical polishing, ion milling or laser ablation (further etching for follow-on contacts and use of methods such as chemical-mechanical planarization [CMP], Para. 105 and 108).
In view of such teachings of Muramatsu and Or-Bach, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to further thin the thermal conduction layer to achieve a smooth, planarized surface for follow-on processing (i.e. optimizing the surface profile, preparation for further contacts) of the device (see MPEP § 2144.07).

Regarding claim 11, the invention of Muramatsu does not specifically teach,
thinning said thermal conduction layer by polishing, chemo-mechanical polishing, ion milling, or laser ablation.
Referring to the invention Or-Bach, Or-Bach teaches, 
thinning said thermal conduction layer (1318, Fig. 3G, Para. 102) by polishing, chemo-mechanical polishing, ion milling, or laser ablation (further etching for follow-on contacts and use of methods such as chemical-mechanical planarization [CMP], Para. 105 and 108).
In view of such teachings of Muramatsu and Or-Bach, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to further thin the thermal conduction layer to achieve a smooth, planarized surface for follow-on processing (i.e. optimizing the surface profile, preparation for further contacts) of the device (see MPEP § 2144.07).

Regarding claim 16, the invention of Muramatsu teaches, 
removing some or all of said substrate (to thin layer 25, Figs. 1-2, Para. 33, and 40-42).
The invention of Muramatsu does not specifically teach,
thinning said thermal conduction layer by polishing, chemo-mechanical polishing, ion milling, or laser ablation.
Referring to the invention Or-Bach, Or-Bach teaches, 
thinning said thermal conduction layer (1318, Fig. 3G, Para. 102) by polishing, chemo-mechanical polishing, ion milling, or laser ablation (further etching for follow-on contacts and use of methods such as chemical-mechanical planarization [CMP], Para. 105 and 108).
In view of such teachings of Muramatsu and Or-Bach, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to further thin the thermal conduction layer to achieve a smooth, planarized surface for follow-on processing (i.e. optimizing the surface profile, preparation for further contacts) of the device (see MPEP § 2144.07).


Allowable Subject Matter

Claims 12-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 12 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “and then removing some or all of said substrate and a predetermined amount of said thermal conduction layer,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 13 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “and removing said thermal conduction layer substrate after said applying,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 14 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “doping to a predetermined depth said thermal conduction layer to create doped and non-doped portions and removing said non-doped portion after said adhering,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 17 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “doping to a predetermined depth said thermal conduction layer to create doped and non-doped portions and removing said non- doped portion after said adhering,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Chern et al.			[US 2013/264481 A1]
Meissner			[US 5441803 A]
Meissner et al.			[US 5852622 A]
Muramatsu et al.		[JP 06318690 A]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        

					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819